Russell, C. J., and Gilbert, J.,
concurring specially. We concur in the affirmance of the judgment overruling the motion for a new trial, but do not wish to be understood as assenting to the proposition, either expressly or by intimation, that upon a prosecution for rape it is essential to support a conviction that the evidence of the female alleged to have been the victim must be corroborated. The Penal Code (1910), § 1017, provides: “The testimony of a single witness is generally sufficient to establish a fact. Exceptions to this rule are made in specified cases, such as to convict of treason or perjury, and in any case of felony where the only witness is an accomplice; in these cases (except in treason) corroborating circumstances may dispense with another witness.” Rape does not fall within any of the exceptions.